Title: From James Madison to Albert Gallatin, 9 June 1807
From: Madison, James
To: Gallatin, Albert



Sir,
Department of State, Washington,June 9th:  1807.

You will please to cause a warrant to be issued in favor of Buller Cocke for one hundred and seventy eight dollars to be paid out of the appropriations for the relief and protection of American Seamen, the said Cocke being by substitution, the agent of Frederick Degan and Company at Naples, who advanced this sum to John Matthieu, the late Consul of the United States at that place; the said Matthieu to be charged with the amount on the Books of the Treasury.  I have the Honor to be &c

James Madison.

